ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of tampering in the first degree, § 569.090.-1(2), RSMo 1986. The court sentenced him as a prior and persistent offender to a prison term of six years. He also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. We affirm. We have reviewed the record and find defendant’s claims of error to be without merit; no error of law appears. The judgment of the motion court is based upon findings of fact and conclusions of law which are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rules 30.25(b) and 84.16(b).